Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-19, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: based on a thorough prior art consideration and search, the claims are allowable. Particularly, the claim language drawn to “a first sensor device comprising a piezoelectric or piezoresistive sensor component configured to be applied to a mother's abdomen for detection of fetal movements, wherein the first sensor device is configured to output a signal comprising one or more record of said fetal movements; a second sensor device in a receiving device to detect user input comprising a record of perceived fetal movement...detect that the fetal movement monitoring apparatus comprises a mode of operation that is based at least in part on a combination of the signal from the first sensor device and the user input detected by the second sensor device, wherein the first sensor device and the second sensor device are both included as part of the fetal movement monitoring apparatus; compare the signal of the first sensor device and the user input detected by the second sensor device; determine a confidence value associated with said comparison; calibrate the first sensor device based upon said comparison; and process the signal from the first sensor device to output a log of the fetal movements during a period of time and the confidence value” is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791